PER CURIAM:
Elizabeth Hinshaw appeals the district court’s order granting the Defendant’s motion to dismiss her complaint pursuant to Fed.R.Civ.P. 12(b)(6). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Hinshaw v. Heavyweight Title Co., Inc., No. 1:06-cv-02340-JFM, 2006 WL 3537574 (D.Md. Nov. 14, 2006). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.